                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,


             v.
                                                Case No. 19-cr-44-wmc

PATRICK O’CONNOR,

                     Defendant.


                  GOVERNMENT’S MOTION FOR MONEY JUDGMENT


      The United States of America, by its attorneys Scott C. Blader, United States

Attorney for the Western District of Wisconsin, and by Aaron Wegner, Assistant United

States Attorney, respectfully submits its Motion for an Order of Forfeiture. This motion

is made pursuant to Rule 32.2(b) of the Federal Rules of Criminal Procedure. The

government makes this request based upon the following:

      1.     On March 27, 2019, the government filed a two-count information against

defendant, Patrick O’Connor in the Western District of Wisconsin. In the indictment, the

United States gave notice to the defendant that, in the event of his conviction, he would

be required to forfeit to the United States all proceeds derived from the charged

offenses, including a money judgment in the amount of $9,686,848.00. ECF. No. 1.
      2.     On April 4, 2019, the defendant pleaded guilty to the two-count

information, pursuant to a written plea agreement. In the agreement, the defendant

agreed to a criminal money judgment in the amount of $9,686,848.00. The defendant

also agreed to restitution in the amount of $9,686,848.00. ECF. No. 3.

      3.     The United States has identified the following assets directly traceable to

offenses of which the defendant has been convicted:

             a. Approximately $291,497.51 in United States currency from the sale of
                the Sunrise Bay property, received by the Court on or about April 12,
                2019;

             b. Approximately $50,000 in United States currency from the sale of the
                bulldozer, received by the Court on or about April 26, 2019;

             c. Approximately $160,000 in United States currency as cash-in-lieu of
                the 3327 128th Lane NE property, received by the Court on or about
                May 23, 2019; and

             d. Approximately $187,073.65 in United States currency from the sale of
                the Old CS Road property, received by the Court on or about May 29,
                2019.

             e. $285,146.31 U.S. Currency seized, and currently held by the Internal
                Revenue Service (“IRS”), pursuant to federal seizure warrant executed
                on July 10, 2018, from TradeStation Securities, Inc. Account No.
                XXXX4740, labeled “MFS1 Futures” (“$285,146.31 U.S. Currency”);

             f. $50,000 U.S. Currency seized, and currently held by the IRS, pursuant
                to a federal seizure warrant executed on August 10, 2018, from
                TradeStation Securities, Inc. Account No. XXXX123P, labeled “MFS 1
                LLC” (“$50,000 U.S. Currency”);

             g. $11,173.06 U.S. Currency seized, and currently held by the IRS,
                pursuant to a federal seizure warrant executed on July 11, 2018, from



                                            2
                 BMO Harris Bank Account No. XXXXXX0408 (“$11,173.06 U.S.
                 Currency”); and

             h. a 2015 Bennington Boat, Model 2550GBR, VIN: ETWA66171415.

      4.     The following assets are not directly traceable to the defendant’s crime,

but have been identified and are being liquated by the defendant and/or Forward

Partners, LLC for payment of restitution:

             a. a 2003 Freightliner FL80 service truck with boom and bucket

             b. a 1997 Navistar Int’l 4900 466E service truck with boom and bucket,
                and

             c. Flatbed Mini Dump Truck.

      5.     Also identified is the defendant’s one-seventh interest in a condominium

at 440 Grandview Drive. Proceeds from the sale of the defendant’s interest is

approximately $20,730.00 and is to be turned over to the Clerk of Court to be applied to

the restitution ordered by this Court at sentencing.

      6.     Pursuant to the defendant’s plea agreement, it is the government’s and

defendant’s intension that all proceeds of above identified assets in paragraphs 3, 4, and

5 be applied to the restitution ordered by this Court at sentencing.




                                            3
          7.    In addition, Forward Partners, LLC is holding an additional $299,085.40

from the sale of the defendant’s assets that is to be applied to the restitution ordered by

this Court at sentencing.

          8.    The United States has not, as of this date, identified any additional assets

that have equity and were derived from the offenses of which the defendant has been

convicted. Nor has the United States identified any additional property of the defendant

that could be forfeited as a substitute assets in accordance with 21 U.S.C. § 853(p).

          9.    Accordingly, the United States seeks the entry of an Order of Forfeiture

consisting of a personal money judgment against the defendant in the amount of

$9,686,848.00.

          10.   The entry of an Order of Forfeiture in the form of a personal money

judgment is specifically authorized by Rule 32.2(b)(1) and (c)(1) of the Federal Rules of

Criminal Procedure.

          11.   Once the Order of Forfeiture is entered, the Government may move at any

time, pursuant to Rule 32.2(e)(1)(B), to amend the Order to forfeit specific property of

the defendant, having a value up to the amount of the money judgment, as substitute

assets.




                                               4
      WHEREFORE, by virtue of the plea agreement that Patrick O’Connor signed, a

money judgment should be entered against the defendant.

      The United States respectfully requests that this Court enter an order of forfeiture

in the form of a money judgment in the amount of $9,686,848.00

      Dated this 30th day of July 2019.

                                             Respectfully submitted,

                                             SCOTT C. BLADER
                                             United States Attorney

                                       By:             /s/
                                             AARON WEGNER
                                             Assistant United States Attorney




                                             5
